Order entered November 26, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01432-CV

                        IN RE ALEX PERRY NEAL, Relator

               Original Proceeding from the County Court at Law No. 5
                                Collin County, Texas
                        Trial Court Cause No. 005-84128-2019

                                      ORDER
                      Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.




                                             /Lana Myers/
                                             LANA MYERS
                                             JUSTICE